DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 11-12, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJessa, US Patent Publication No. 2020/0149836.
Regarding claim 1, DeJessa discloses a firearm sound suppressor (10) comprising: a housing (16); a back end member (30 and 40) coupled to the housing; and a recoil booster (12) coupled to the back end member and configured to couple to a firearm (via threads 32c as disclosed in [0027]), wherein the recoil booster comprises: a coil spring (34), a rear cap (42) coupled to the back end member and comprising: a main body (42B and 42C) at least partially disposed within the back end member and comprising a first bearing surface (42C) to receive a 
Regarding claim 2, DeJessa further discloses the spring is configured to compress between the first and second bearing surfaces in response to a firing of the firearm, and wherein the flange is configured to separate at least a portion of the spring from a longitudinal surface of the piston before and during the firing (disclosed in [0028] and figure 2)
Regarding claim 5, DeJessa further discloses the piston comprises threads (32C) configured to couple the recoil booster to the firearm ([0027])
Regarding claim 8, DeJessa further discloses the coil spring is disposed within a lumen (defined by 30, 32, 40 and 42 as shown in figure 2 for example. The lumen of DeJessa is not specifically numbered), and wherein the lumen is at least partially defined by at least portions of the rear cap (forward face of 42), the piston (outer surface of 32), and the back end member (inner surface of assembly of 30 and 40)
Regarding claim 10, DeJessa further discloses the piston comprises one or more tabs (32D), wherein the back end member comprises one or more openings (Lugs in 30 disclosed in [0027] but not specifically numbered or shown) configured to receive the one or more tabs, and wherein the back end member is configured to orient the piston when the one or more openings receive the one or more tabs ([0027] discloses the tabs and openings of DeJessa orienting the piston)

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by DeJessa or, in the alternative, under 35 U.S.C. 103 as obvious over Smith, US Patent No. 8,272,306.
Regarding claims 3 and 13, DeJessa discloses the main body of the rear cap comprises: a first portion (42B and 42C) having a first diameter disposed within the back end member and comprising the first bearing surface (figure 2); and a second portion (shown in figure 2 and annotated below) having a second larger diameter disposed behind and abutting the back end member (shown in figure 2 and annotated below, the larger diameter portion which abuts the back end member extends beyond the first portion diameter. The second portion is also shown in figure 1 at the rear end of the suppressor assembly and allows a user to remove the rear cap by providing grip features); however, the figures of DeJessa need to be taken in combination to fully anticipate the limitations of the claims. As such, Smith is provided as a teaching reference to illustrate the structure more clearly and teach that such a rear flange abutting structure is 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the rear cap structure of DeJessa to have a second larger diameter portion which abuts the rear end of the suppressor body assembly similar to that taught by Smith in order to ensure the rear cap does not thread too far into the back end member and affect performance of the suppressor and to allow for sealing of the rear surface of the back end member at least partially.


    PNG
    media_image1.png
    325
    311
    media_image1.png
    Greyscale

ANNOTATED FIGURE

Claim 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJessa in view of DeGroat, US Patent Publication No. 2011/0036233.

Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify DeJessa to have a void and seal similar to that as taught by DeGroat in order to minimize debris from escaping the booster housing during normal use as taught in [0030].
Regarding claims 16-17, the apparatus of DeJessa and DeGroat, as rejected in claims 6 and 7, renders the claimed method steps obvious since such would be an obvious manner of using and making the suppressor structure respectively.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJessa in view of Smith, US Patent No. 8,272,306.
Regarding claim 9, DeJessa discloses the piston comprises a central aperture configured to allow a bullet to pass but does not specifically disclose the piston having an opening to allow gas to pas from the central aperture to the lumen. Nonetheless, Smith teaches a similar piston and lumen structure as in figure 3 and specifically teaches an opening (33) in the piston configured to allow gases to pass between the central aperture and the lumen (shown in figures 2 and 3 and disclosed in 5:18-27)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify DeJessa to have an opening or openings in the piston similar to that taught by Smith in order to increase the sound and flash reduction of the suppressor as taught by Smith in 5:17-28.
Regarding claim 19, the apparatus of DeJessa and Smith, as rejected in claim 9, renders the claimed method steps obvious since such would be an obvious manner of using and making the suppressor structure respectively.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641